DETAILED ACTION
	This Office action is based on the amendments filed May 17, 2021 for application 15/759,049.  Claims 1, 9, 15, and 26 have been amended; claims 1-3, 5-9, 11-13, 15, 17, 18, 21-24, and 26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anglada et al. (WO 2014/068207 A1) (English translation obtained from EPO.org), in view of Einarsson et al. (US Patent 6,592,539), and in further view of Chen (US Patent 6,279,160).
Regarding claim 1, Anglada discloses a support assembly (orthosis 2) comprising: 
a sleeve (elastic material 3) configured to surround a portion of a limb of a wearer, the sleeve (3) having a main body defining a first opening (upper opening formed when the band 20 
a support insert (support device 1) configured to engage the sleeve (30) and be held in position against the limb of the wearer by the sleeve (30) (Figs. 1 & 6-9; page 5, lines 172-174, 181, & 185-186 of English translation), the support insert (1) comprising:
a main body (annular body 5);
a lateral support element (support member side 10b) attached to the main body (5), the lateral support element (10b) configured to conform to a lateral side of the limb of the wearer;
a medial support element (support member side 10b) attached to the main body (5), the medial support element (10b) configured to conform to a medial side of the limb of the wearer;
a superior support element (upper support member 10a) attached to the main body (5), the superior support element (10a) configured to conform to a superior side of the limb of the wearer; and
an inferior support element (lower support member 10d) attached to the main body (5), the inferior support element (10d) configured to conform to an inferior side of the limb of the wearer; and
a strap (straps 30) configured to be positioned around the support insert (1) and sleeve (3) and retain the support insert (1) against the portion of the limb of the wearer (Figs. 6-9; page 8, lines 299-301 of English translation).
Although Anglada discloses that the support insert (1) has a varying thickness (Figs. 2a-2c), Anglada fails to teach that the support insert (1) has a varying thickness corresponding to a profile of the limb of the wearer.

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the support insert (1) of the support assembly (2) taught by Anglada to have a varying thickness corresponding to a profile of the limb of the wearer as taught by Einarsson such that the lateral support element (10b) has a thickness corresponding to the lateral side of the limb of the wearer, the medial support element (10b) has a thickness corresponding to the medial side of the limb of the wearer, the superior support element (10a) has a thickness corresponding to the superior area of the limb of the wearer, and the inferior support element (10d) has a thickness corresponding to the inferior area of the limb of the wearer for the purpose of accommodating the various anatomical structures, protrusions, and contours of the limb of the wearer.
However, the combination of Anglada and Einarsson fails to teach that the support insert has only four support elements.
Chen discloses a support assembly (protector 10) comprising a sleeve (cylindrical sleeve 13) and a support insert (cushioning assembly 30) including a main body (central portion 12) and only four support elements (cushioning flaps 25, 26, 27, 28) attached to the main body, the four support elements consisting of a lateral support element (left cushioning flap 26), a medial support element (right cushioning flap 28) opposite the lateral support element (26), a superior support element (top cushioning flap 25), and an inferior support element (bottom cushioning flap 27) opposite the superior support element (25) (Figs. 1-2 & 5; column 3, lines 24-31; column 4, lines 11-14 & 40-43).

Regarding claim 2, the combination of Anglada / Einarsson / Chen discloses the invention substantially as claimed, as described above, Anglada further discloses that the sleeve (3) is configured to be interchangeably worn on the user’s left limb or right limb (page 3, line 94; page 8, lines 301-303 of English translation).
Regarding claim 3, the combination of Anglada / Einarsson / Chen discloses the invention substantially as claimed, as described above, and Chen further discloses that the support insert (30) is molded from flexible foam material (column 4, lines 52-63).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the support insert of the support assembly taught by the combination of Anglada / Einarsson / Chen to be formed from a flexible foam material as further taught by Chen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 5 and 6, the combination of Anglada / Einarsson / Chen discloses the invention substantially as claimed, as described above, Anglada further discloses that the support insert (1) is constructed to form a complimentary fit to an outer surface of the wearer’s knee such that the support insert (1) is capable of providing weight bearing support (page 6, lines 234-237 of English translation).
Regarding claims 7 and 8, the combination of Anglada / Einarsson / Chen discloses the invention substantially as claimed, as described above, Anglada further discloses that the strap (30) is configured to provide adjustable tension to hold the support insert (1) against the 
Regarding claim 21, the combination of Anglada / Einarsson / Chen discloses the invention substantially as claimed, as described above, Anglada further discloses that the main body (5) of the support insert (1) comprises an opening (central orifice 6) (Fig. 1; page 5, lines 181-184 of English translation).
Regarding claim 22, the combination of Anglada / Einarsson / Chen discloses the invention substantially as claimed, as described above, Anglada further discloses that the opening (6) is a first opening (6) and the strap (30) comprises a second opening aligned with the first opening (second opening formed when straps 30 are secured in place) (Fig. 9).
Regarding claim 23, the combination of Anglada / Einarsson / Chen discloses the invention substantially as claimed, as described above, Anglada further discloses that the strap (30) comprises: 
a retaining portion (points 31, hoops 34) configured to reinforce the support insert (1) against the limb of the wearer (Figs. 8-9; page 8, lines 303-320 of English translation);
a first band (left side strap 30) connected to the retaining portion (31, 34), the first band (30, left) comprising a first end (branch 32) configured to repositionably attach to the sleeve (3) and a second end (branch 33) configured to repositionably attach to the sleeve (3) (Figs. 8-9; page 8, lines 315-317 of English translation); and
a second band (right side strap 30) connected to the retaining portion (31, 34), the first band (30, right) comprising a first end (branch 32) configured to repositionably attach to the sleeve (3) and a second end (branch 33) configured to repositionably attach to the sleeve (3) (Figs. 8-9; page 8, lines 315-317 of English translation).
Regarding claim 24, the combination of Anglada / Einarsson / Chen discloses the invention substantially as claimed, as described above, Anglada further discloses that the first end (32) of the first band (30, left) and the first end (32) of the second band (30, right) are .

Claims 9, 11-13, 15, 17, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Detty (US Patent 5,472,413) in view of Palumbo (US Patent 4,370,978).
Regarding claim 9, Detty discloses an athletic brace (knee brace 20) comprising:
a sleeve (base member 22) configured to surround at least a portion of a wearer’s limb and configured to provide stabilizing support to the portion of the wearer’s limb (Figs. 1-3; column 4, lines 15-17; column 5, lines 60-67; column 6, lines 1-24), and
a strap assembly (spider member 24) configured to attach to the sleeve (22), the strap assembly (24) comprising:
a retaining portion (middle portion 54) configured to reinforce the area adjacent the wearer’s patella,
a superior band (upper tensioning straps 62A, 62B) connected to the retaining portion (54), the superior band comprising a first end (62A) configured to repositionably attach to the sleeve (22) and a second end (62B) configured to repositionably attach to the sleeve (22), and
an inferior band (lower tensioning straps 64A, 64B) connected to the retaining portion (54), the inferior band comprising a first end (64A) capable of crossing the first end (62A) of the superior band on a lateral side of the sleeve (22) (since the tensioning straps are formed of an elastomeric material and can be stretched in any direction) and repositionably attach to the sleeve (22) and a second end (64B) capable of crossing the second end (62B) of the superior band on a medial side of the sleeve (22) (since the tensioning straps are formed of an elastomeric material and can be stretched in any direction) and repositionably 
However, Detty fails to teach a support pad.
Palumbo discloses an athletic brace (knee brace 10) comprising a sleeve (sleeve 20), a support pad (para-patellar pads 38, 39) molded to conform to an outer shape of a portion of a wearer’s limb, the support pad (38, 39) configured to be held in place along the portion of the wearer’s limb by the sleeve (20), and a strap assembly (strap members 15, 16) configured to attach to the sleeve (20) (Figs. 1-5; column 3, lines 14-17 & 27-32; column 4, lines 18-36).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the athletic brace taught by Detty to include a support pad as taught by Palumbo for the purpose of providing better stabilization of the wearer’s patella.
Regarding claim 11, the combination of Detty and Palumbo discloses the invention substantially as claimed, as described above, and Palumbo further discloses that the support pad (38, 39) is molded from a flexible foam material (column 4, lines 4-6).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to form the support pad of the athletic brace taught by the combination of Detty and Palumbo to from a flexible foam material as further taught by Palumbo since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 12 and 13, the combination of Detty and Palumbo discloses the invention substantially as claimed, as described above, and Palumbo further discloses that the support pad (38, 39) is constructed to conform to an outer surface of the wearer’s knee such that the support pad (38, 39) is capable of providing weight bearing support to the knee (Figs. 3-4; column 4, lines 1-47).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the support pad of the athletic brace taught by the combination of Detty and Palumbo to conform to an outer surface of the wearer’s knee such that the support pad is capable of providing weight bearing support to the knee as further taught by Palumbo for the purpose of stabilizing the patella in the medial and lateral directions.
Regarding claim 15, Detty discloses a support system (knee brace 20) for a limb of a wearer, comprising:

a strap system (spider member 24) configured to engage the outward facing surface of the wrap (22), the strap system (24) comprising a retaining portion (middle portion 54), a superior band (upper tensioning straps 62A, 62B) connected to the retaining portion (54) and comprising a first end (62A) and a second end (62B), the first end (62A) and the second end (62B) of the superior band are capable of extending inferiorly (since the tensioning straps can be oriented such that they do not extend perpendicularly to the co-linear axes 40/60), and an inferior band (lower tensioning straps 64A, 64B) connected to the retaining portion (54) and comprising a first end (64A) and a second end (64B), the first end (64A) and the second end (64B) of the inferior band are capable of extending superiorly (since the tensioning straps can be oriented such that they do not extend perpendicularly to the co-linear axes 40/60) (Figs. 2-3; column 4, lines 15-17; column 5, lines 11-45; column 6, lines 25-56),
wherein the support system (20) is constructed such that the wrap (22) is configured to surround the limb of the wearer and provide a compressive force to the limb of the wearer and the first end (62A) and the second end (62B) of the superior band repositionably attach to the wrap (22), the first end (64A) and the second end (64B) of the inferior band respositionably attach to the wrap (22), and the retaining portion (54) of the strap system (24) is maintained in position about the wearer’s patella (Figs. 1-3; column 5, lines 11-45; column 6, lines 25-56).
However, Detty fails to teach a cushioned insert.
Palumbo discloses a support system (knee brace 10) for a limb of a wearer, comprising a wrap (sleeve 20), a cushioned insert (para-patellar pads 38, 39) configured to be disposed on an anterior surface of the limb of the wearer, and a strap system configured to engage an outward facing surface of the wrap (20), the strap system comprising a superior band (strap member 15) and an inferior band (strap member 16), wherein the support system (10) is 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the support system taught by Detty to include a cushioned insert as taught by Palumbo for the purpose of providing better stabilization of the wearer’s patella.  It is noted that the retaining portion of the support system taught by the combination of Detty and Palumbo will overly the cushioned insert since they are both positioned adjacent the wearer’s patella such that the retaining portion of the strap system will maintain the cushioned insert in position against the limb of the wearer.
Regarding claim 17, the combination of Detty and Palumbo discloses the invention substantially as claimed, as described above, and Palumbo further discloses that the cushioned insert (38, 39) is molded from a flexible foam material (column 4, lines 4-6).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to form the cushioned insert of the support assembly taught by the combination of Detty and Palumbo to from a flexible foam material as further taught by Palumbo since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 18, the combination of Detty and Palumbo discloses the invention substantially as claimed, as described above, and Palumbo further discloses that the cushioned insert (38, 39) is constructed to conform to an outer surface of the wearer’s knee (Figs. 3-4; column 4, lines 1-47).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the cushioned insert of the support system taught by the combination of Detty and Palumbo to conform to an outer surface of the wearer’s knee as further taught by Palumbo for the purpose of stabilizing the patella in the medial and lateral directions.
Regarding claim 26, the combination of Detty and Palumbo discloses the invention substantially as claimed, as described above, and Detty further discloses that the superior band (62A, 62B) and the inferior band (64A, 64B) are formed of an elastomeric material and can be stretched in any direction (column 2, lines 59-60; column 6, lines 25-33) such that the first end (62A) of the superior band and the first end (64A) of the inferior band are capable of crossing .

Response to Arguments
Applicant’s arguments filed May 17, 2021 have been considered but are moot because they do not apply to the current rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access 






/KERI J NELSON/Primary Examiner, Art Unit 3786